Exhibit 10(x)

TXU Execution Copy

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Second Amendment”) is made by
and between TXU CORP. (“Company”) and David Campbell (“Executive”), and is dated
as of October 4, 2007.

WITNESSETH:

WHEREAS, Company entered into an Employment Agreement (“Agreement”) with
Executive dated as of May 14, 2004;

WHEREAS, Company entered into an Amendment to Employment Agreement with
Executive dated September 28, 2007 (“First Amendment”); and

WHEREAS, Company and Executive wish to execute this Second Amendment to clarify
the benefits and compensation that will be provided to Executive both in the
event of the Merger (as defined in the First Amendment) and in the event the
Merger does not occur.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

1. Paragraph 12 of the First Amendment is hereby deleted, superseded, and
replaced in its entirety, and Section 4.5(c) of the Agreement is amended by
adding the following at the end thereof:

Notwithstanding the foregoing, if and only if a Change of Control Event (as
defined in Section 3.9) occurs, upon the Change of Control Event, all
outstanding LTICP Awards shall not forfeit and shall be paid at the times and in
the amounts provided for in, and subject to the terms and conditions of,
Section 3.9. In addition, notwithstanding any other provision contained in this
Agreement or any agreement underlying any award issued to Executive under the
LTICP to the contrary, and subject to clause (iv) below, all obligations related
to ungranted awards that would have been made to Executive under the LTICP
pursuant to Section 3.4 on or prior to the expiration date of the initial 5-year
Term shall be satisfied in the following way:

 

  (i) If the Executive shall not have received a grant of an award under the
LTICP with respect to 2008 or 2009, Executive shall receive a payment in cash in
an amount equal to the Sale Price (as defined in Section 3.9) multiplied by
80,000.

 

  (ii) If the Executive shall have received an award under the LTICP with
respect to 2008, but not with respect to 2009, Executive shall receive payment
in cash in an amount equal to the Sale Price multiplied by 40,000.



--------------------------------------------------------------------------------

  (iii) If the Executive shall have received awards under the LTICP with respect
to 2008 and 2009, no additional payment or awards shall be made to Executive
under this Section 4.5(c) and Executive shall have no right to any payment of
any additional amount or grant of any additional award under this
Section 4.5(c).

 

  (iv) Notwithstanding clauses (i) through (iii) above, if such termination
occurs prior to the end of the 7 month anniversary of a Change of Control Event,
then Executive shall receive a payment in cash in an amount equal to the Sale
Price multiplied by 80,000, reduced by any cash payment previously received in
respect of any annual LTICP Award for 2008 or 2009 granted pursuant to
Section 3.4, and such payment shall extinguish any and all rights Executive may
have to any annual LTICP awards for 2008 or 2009, whether or not such awards are
outstanding at the time of such termination.

 

  (v) Any payments due under this Section 4.5(c) after a Change in Control Event
shall be made upon the later of (i) the date of the termination of employment
giving rise to such payment, and (ii) January 2, 2008.

2. Except as expressly amended hereby, the Agreement and First Amendment shall
remain in full force and effect.

 

TXU Corp. By:   /s/ C. John Wilder   C. John Wilder   Chairman and Chief
Executive Officer Executive /s/ David. A. Campbell David Campbell

 

2